90 Mich. App. 497 (1979)
282 N.W.2d 368
PEOPLE
v.
CAGE
Docket No. 78-1621.
Michigan Court of Appeals.
Decided June 5, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William F. Delhey, Prosecuting Attorney, and Neil J. Juliar, Assistant Prosecuting Attorney, for the people.
Richard B. Ginsberg, for defendant on appeal.
Before: M.F. CAVANAGH, P.J., and BASHARA and D.E. HOLBROOK, JR., JJ.
D.E. HOLBROOK, JR., J.
Pursuant to a plea bargain, defendant pled guilty to obtaining property having a value of over $100 by false pretenses, MCL 750.218; MSA 28.415. Defendant appeals, raising two issues relating to the sufficiency of the factual basis for the trial court's acceptance of his plea.
First defendant claims that there was no evidence of intent to pass title. This contention has no merit. Intent to pass title is no longer required under the statute. People v Sharpe, 22 Mich. App. 454; 178 NW2d 90 (1970).
Defendant also claims his misrepresentations did not relate to a present or past fact or circumstance but to future events only. The facts relevant to a determination of this issue are that the defendant, under the guise of purchasing an automobile, went to a Lincoln-Mercury dealership and, after working out a deal with the salesman, indicated that, before making a downpayment, he wished to take the vehicle to a mechanic to check it out. Relying upon defendant's statement that he was going to buy and was just going to have it checked out and bring it back, the salesman put dealer plates on the vehicle and allowed defendant to take the car. *499 It never was the intention of the defendant to bring the car back, nor was it his intention to have the vehicle checked out by a mechanic.
While it might appear that defendant's misrepresentations were of a future fact, in reality what he misrepresented was his present intention, which was clearly fraudulent. While there does not appear to be any Michigan case clearly on point, we quote from a Texas court in Kinder v State, 477 S.W.2d 584, 586 (Tex Crim App, 1971), wherein the court stated:
"The rule is that false promises or representations as to future happenings by which a person is induced to part with his property may form the basis of the offense of theft by false pretense so long as the proof shows that such promises are false ab initio."
We find the foregoing rule enunciated by the Texas court to be sound and hereby adopt it. Defendant's contention is therefore without merit.
Affirmed.